DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 15, 2021 has been entered. Claims 1-18 remain pending in the application with claims 1, 3, 5, 6, 8-10 and 14 are amended. Applicant’s amendments to claims have overcome claim and specification objections previously set forth in the Non-Final Office Action mailed September 21, 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Meglan et al. (US 20180296075) in view of Matsumoto et al. (US 20190274526).
Regarding Claim 1, Meglan et al. disclose, an integrated endoscope and visualization system (Fig.3), comprising: 
an endoscope, equipped with a first image capturing module, a second image capturing module (paragraph [0005] “The system includes a stereo endoscope having a first camera and a second camera, each of the first camera and the second camera is configured to obtain one or more images of the surgical environment”) 
and a cable for electrically connecting said first image capturing module and said second image capturing module [Fig. 3, paragraphs [0005] and [0040] a cable 46a] said first image capturing module being capable of capturing a first image and transforming said first image into a first electronic signal ([paragraph [0039]-[0040] “Control circuitry 38 and the control circuitry associated with camera then each transmit their respective signals, e.g., the converted and/or modulated signals”);   
said second image capturing module being capable of capturing a second image and transforming said second image into a second electronic signal ([paragraph [0039]-[0040] “Control circuitry 38 and the control circuitry associated with camera then each transmit their respective signals, e.g., the converted and/or modulated signals”) a visualization processing module, connected with the endoscope (paragraph [0040] “Control circuitry 38 and the control circuitry associated with camera 28 each transmit their respective signals to a computer 44 via cable 46a”) 
said visualization processing module receiving said first electronic signal and said second electronic signal in order to generate an output visualization signal containing the first image and the second image (Fig.5 paragraph [0041] “Computer 44, includes controllers 44A and 44B that receive images and/or video from cameras 26, 28, respectively, process the converted and/or modulated signals from the cameras 26, 28, respectively, and provide the processed signals to display 48”) 
and at least one 3D display device, for receiving said output visualization signal and displaying said first image and said second image in a 3D manner (paragraphs [0042] and [0045] “control circuitry 38 of camera 26 and the control circuitry of camera 28 may be configured to multiplex, or synthesize the images produced by each of cameras 26, 28 to provide an electronically synthesized three-dimensional video image for display on the monitor after being processed by computer 44”). 
However, Meglan et al. does not disclose wherein the endoscope further includes an elongated thin-tube body; the first image capturing module and the second image capturing module are both furnished in the thin-tube body. 
Matsumoto et al. teach wherein the endoscope further includes an elongated thin-tube body (tube 13); the first image capturing module (lens 33) and the second image capturing module (lens 34) are both furnished in the thin-tube body (Fig.2, shows lenses 33, 34 are furnished in the tube 13 with a composite cable 31).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meglan et al. to have wherein the endoscope further includes an elongated thin-tube body; the first image capturing module and the second image capturing module are both furnished in the thin-tube body as taught by Matsumoto et al. in order to provide electrically communicating from 
Regarding Claim 2, the modified device of Meglan et al. and Matsumoto et al. teach the claimed invention as discussed above concerning claim 1, and Meglan et al. teach the first image capturing module and the second image capturing module are arranged in a side-by-side configuration (Figs. 1 and 3, paragraph [0036] “Cameras 26, 28 of legs 14, 16 defines a longitudinal axis X1 and X2, and are parallel to one another”) and each comprises a lens set and a CMOS image sensor or CCD image sensor ([0037] Cameras 26, 28 of legs 14, 16, respectively, are substantially similar to one another and, thus, only camera 26 will be described to avoid unnecessary repetition) (paragraph [0038] “cameras 26 includes an image sensor 34 disposed within leg 14. Image sensor 34 may be a CCD image sensor, a CMOS image sensor, or any other suitable image sensor”).
Regarding Claim 5, the modified device of Meglan et al. and Matsumoto et al. teach the claimed invention as discussed above concerning claim 2, and Meglan et al. teach the visualization processing module comprises: an input unit connected with the cable for receiving said first electronic signal and said second electronic signal (Fig. 3, paragraphs [0005] and [0040] a cable 46a), a control unit connected with the input unit for processing received said first electronic signal and said second electronic signal in order to generate said output visualization signal (Fig.5, paragraph [0047] CPU #44c (central processing unit)), a memory unit (paragraph [0047] “Each controller 44A, 44B includes a processor 58 and a memory 60”) for pre-storing an application for (paragraphs [0068] and [0070] “programs, algorithms or codes may be contained on one or more machine-readable media or memory”), 
and a connecting interface unit for communicating with at least the 3D display device (Figs. 3 and 5, paragraphs [0042] and [0045] each of cameras 26, 28 to provide an electronically synthesized three-dimensional video image for display on the monitor after being processed by computer 44”).
Regarding Claim 6, the modified device of Meglan et al. and Matsumoto et al. teach the claimed invention as discussed above concerning claim 2, and Meglan et al. teach the visualization processing module comprises: an input unit communicated with the endoscope in a wireless manner for receiving said first electronic signal and said second electronic signal (paragraph [0048] a transceiver #62 receives wirelessly from endoscope), a control unit connected with the input unit for processing received said first electronic signal and said second electronic signal in order to generate said output visualization signal (Fig.5, paragraph [0047] CPU #44c (central processing unit)), a memory unit (paragraph [0047] “Each controller 44A, 44B includes a processor 58 and a memory 60”) for pre-storing an application for driving the control unit and caching said output visualization signal (paragraphs [0068] and [0070] “programs, algorithms or codes may be contained on one or more machine-readable media or memory”), and a connecting interface unit for communicating with at least the 3D display device (Figs. 3, 5 and 6, paragraphs [0042] and [0045] each of cameras 26, 28 to provide an electronically synthesized three-dimensional video image for display on the monitor after being processed by computer 44”).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Meglan et al. in view of Matsumoto et al. (US 20190274526) and in further view of Boesen (US20170111723).
Regarding Claim 3, the modified device of Meglan et al. and Matsumoto et al. teach the claimed invention as discussed above concerning claim 2, but does not teach wherein said 3D display device is one of the following: smart-glasses or naked-eye 3D display.
Boesen teaches wherein said 3D display device is one of the following: smart-glasses or naked-eye 3D display (paragraphs [0018]-[0019], smart glasses #110).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Meglan et al. and Matsumoto et al. to have said 3D display device is one of the following: smart-glasses or naked-eye 3D display as taught by Boesen in order to augment their worldview and expand the field of vision, and enhance the vision of the user through magnification, dynamic lens adaptation, vision correction (paragraphs [0013], [0062] of Boesen). The modified device of Meglan et al. in view of Matsumoto et al. and in further view of Boesen will hereinafter be referred to as the modified device of Meglan et al, Matsumoto et al. and Boesen. 
Regarding Claim 4, the modified device of Meglan et al, Matsumoto et al. and Boesen teach the claimed invention as discussed above concerning claim 3, and Boesen teach teaches the smart-glasses comprises a left eye display and a right eye (paragraph [0021] “different or distinct content may be displayed by each of the lenses 112 (i.e., left lens and right lens)”) in an Augmented Reality (AR) manner (paragraph [0018] “an augmented reality overlay that has the capability of reflecting projected digital images”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Meglan et al. (US 20180296075) in view of Matsumoto et al. (US 20190274526) and in further view of Goldberg et al. (US 20150297062).
Regarding Claim 7, the modified device of Meglan et al. and Matsumoto et al. teach the claimed invention as discussed above concerning claim 5, but does not teach the visualization processing module communicates with the 3D display device by using one of the following interfaces: USB, HDMI, Wi-Fi, LAN, Airplay, Miracast, Bluetooth. 
Goldberg et al. teach the visualization processing module communicates with the 3D display device by using one of the following interfaces: USB, HDMI, Wi-Fi, LAN, Airplay, Miracast, Bluetooth (paragraphs [0019] and [0024], and claims 4 and 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Meglan et al. and Matsumoto et al. to have the visualization processing module communicates with the 3D display device by using one of the following interfaces: USB, HDMI, Wi-Fi, LAN, Airplay, Miracast, Bluetooth as taught by Goldberg et al.in order to allow user selectable transmission frequencies and video channels for the endoscope to account for interfering signals (paragraphs [0018]-[0019] of Goldberg et al.).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meglan et al. (US 20180296075) in view of Matsumoto et al. (US 20190274526) and in further view of Grant et al. (US 20140221749).
Regarding Claim 9, the modified device of Meglan et al. and Matsumoto et al. teach the claimed invention as discussed above concerning claim 2, but does not teach  the endoscope is disposable and sterilizable, and can be detached from the visualization processing module. 
Grant et al. teaches, the endoscope is disposable and sterilizable, and can be detached from the visualization processing module (paragraph [0104] “the insertion section 14 may be detachable“ and “insertion section #14 is disposable. The insertion section #14 may also be sterilized after use via an autoclave”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Meglan et al. and Matsumoto et al. to have the endoscope is disposable and sterilizable, and can be detached from the visualization processing module as taught by Grant et al. in order to eliminate costs of repeated cleaning or sterilization and re-packaging (paragraph [0005] of Grant et al.). 
Claims 8, 10-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Meglan et al. (US 20180296075) in view of Matsumoto et al. (US 20190274526) and in further view of King (US 20140184765).
Regarding Claim 8, the modified device of Meglan et al. and Matsumoto et al. teach the claimed invention as discussed above concerning claim 2, but does not teach 
King teaches an industrial personal computer (IPC) connected with the visualization processing module (paragraph [0055] auxiliary device modules #140 coupled to control module 102). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Meglan et al. and Matsumoto et al. to have an industrial personal computer (IPC) connected with the visualization processing module as taught by King in order to serve as a compatibility interface having connection ports (e.g., 3G SDI, DVI, s-video, VGA) for connecting various auxiliary devices 142 (paragraph [0055] of King).
Regarding Claim 10, Meglan et al. disclose an integrated endoscope and visualization system (Fig.3), comprising: an endoscope, equipped with at least one image capturing module and a cable for electrically connecting said at least one image capturing module (Fig. 3, paragraphs [0005] and [0040] a cable 46a); 
said image capturing module being capable of capturing an image and transforming said image into an electronic signal ([paragraph [0039]-[0040] “Control circuitry 38 and the control circuitry associated with camera then each transmit their respective signals, e.g., the converted and/or modulated signals”); a visualization processing module, connected with the endoscope ([paragraph [0040] “Control circuitry 38 and the control circuitry associated with camera 28 each transmit their respective signals to a computer 44 via cable 46a”); 
(Fig.5 paragraph [0041] “Computer 44, includes controllers 44A and 44B that receive images and/or video from cameras 26, 28, respectively, process the converted and/or modulated signals from the cameras 26, 28, respectively, and provide the processed signals to display 48”); 
at least one display device, for receiving said output visualization signal and displaying said image (paragraphs [0042] and [0045] “the signals from control circuitry 38 and the control circuitry of camera are multiplexed or synthesized, either within base 12, or externally, to produce an electronically synthesized three-dimensional video image for display on the video monitor”); 
wherein said at least one image capturing module comprises a first image capturing module and a second image capturing module (paragraph [0005] “The system includes a stereo endoscope having a first camera and a second camera, each of the first camera and the second camera is configured to obtain one or more images of the surgical environment”) said cable is electrically connecting to both said first image capturing module and said second image capturing module (Fig. 3, paragraph [0005] and [0040], a cable 46a); 
said first image capturing module being capable of capturing a first image and transforming said first image into a first electronic signal; said second image capturing module being capable of capturing a second image and transforming said second image into a second electronic signal ([paragraph [0039]-[0040] “Control circuitry 38 and the control circuitry associated with camera then each transmit their respective signals, e.g., the converted and/or modulated signals”).
However Meglan et al. does not disclose wherein the endoscope further includes an elongated thin-tube body; the first image capturing module and the second image capturing module are both furnished in the thin-tube body
Matsumoto et al. teach wherein the endoscope includes an elongated thin-tube body (tube 13); the first image capturing module (lens 33) and the second image capturing module (lens 34) are both furnished in the thin-tube body (Fig.2, shows lenses 33, 34 are furnished in the tube 13 with a composite cable 31).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meglan et al. to have wherein the endoscope further includes an elongated thin-tube body; the first image capturing module and the second image capturing module are both furnished in the thin-tube body as taught by Matsumoto et al. in order to provide electrically communicating from image pickup apparatus to video connector ([0026] of Matsumoto et al.). The modified device of Meglan et al. in view of Matsumoto et al. will hereinafter be referred to as the modified device of Meglan et al. and Matsumoto et al.
The modified device of Meglan et al. and Matsumoto et al. teach an integrated endoscope and visualization system as discussed above, but does not teach an industrial personal computer (IPC); wherein, said visualization processing module is a modularized component and is connected to the IPC in a detachable manner.
King teaches an industrial personal computer (IPC) (paragraph [0055] auxiliary device modules #140); wherein, said visualization processing module is a modularized paragraph [0055] auxiliary device modules #140, releasably coupled to control module 102).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Meglan et al. and Matsumoto et al. to have an industrial personal computer (IPC); wherein, said visualization processing module is a modularized component and is connected to the IPC in a detachable manner as taught by King in order to serve as a compatibility interface having connection ports (e.g., 3G SDI, DVI, s-video, VGA) for connecting various auxiliary devices 142  (paragraph [0055] of King). The modified device of Meglan et al. in view of Matsumoto et al. and in further view of King will hereinafter be referred to as the modified device of Meglan et al., Matsumoto et al. and King.
Regarding Claim 11, the modified device of Meglan et al., Matsumoto et al. and King. teach the claimed invention as discussed above concerning claim 10, and Meglan et al. further teaches wherein the visualization processing module comprises: an input unit connected with the cable for receiving said electronic signal (Fig. 3, paragraphs [0005] and [0040] a cable 46a), 
a control unit connected with the input unit for processing received said electronic signal in order to generate said output visualization signal (Fig.5, paragraph [0047] CPU #44c (central processing unit)) , a memory unit (paragraph [0047] “Each controller 44A, 44B includes a processor 58 and a memory 60”) for pre-storing an application for driving the control unit and caching said output visualization signal (paragraphs [0068] and [0070] “programs, algorithms or codes may be contained on one or more machine-readable media or memory”), 
 (Figs. 3, 5 and 6, paragraphs [0042] and [0045] each of cameras 26, 28 to provide an electronically synthesized three-dimensional video image for display on the monitor after being processed by computer 44”).
Regarding Claim 12, the modified device of Meglan et al., Matsumoto et al. and King. teach the claimed invention as discussed above concerning claim 10, and Meglan et al. further teaches wherein the visualization processing module comprises: an input unit communicated with the endoscope in a wireless manner for receiving said first electronic signal and said second electronic signal (paragraph [0048] a transceiver #62 receives wirelessly from endoscope), 
a control unit connected with the input unit for processing received said electronic signal in order to generate said output visualization signal (Fig.5, paragraph [0047] CPU #44c (central processing unit))  a memory unit (paragraph [0047] “Each controller 44A, 44B includes a processor 58 and a memory 60”) for pre-storing an application for driving the control unit and caching said output visualization signal (paragraphs [0068] and [0070] “programs, algorithms or codes may be contained on one or more machine-readable media or memory”), 
and a connecting interface unit for communicating with at least the display device (Figs. 3 and 5).
Regarding Claim 14, the modified device of Meglan et al., Matsumoto et al. and King. teach the claimed invention as discussed above concerning claim 11, and Meglan et al. further teach wherein said visualization processing module receives said first electronic signal and said second electronic signal in order to generate said output ([paragraph [0039]-[0040] “Control circuitry 38 and the control circuitry associated with camera each transmit their respective signals, e.g., the converted and/or modulated signals”); and said display device receives said output visualization signal and displays said first image and said second image in a 3D manner (paragraphs [0042] and [0045] “control circuitry 38 of camera 26 and the control circuitry of camera 28 may be configured to multiplex, or synthesize the images produced by each of cameras 26, 28 to provide an electronically synthesized three-dimensional video image for display on the monitor after being processed by computer 44”).
Regarding Claim 15, the modified device of Meglan et al., Matsumoto et al. and King. teach the claimed invention as discussed above concerning claim 14, and Meglan et al. further teaches the first image capturing module and the second image capturing module are arranged in a side-by-side configuration (Figs. 1 and 3, paragraph [0036] “Cameras 26, 28 of legs 14, 16 defines a longitudinal axis X1 and X2, and are parallel to one another”) and each comprises a lens set and a CMOS image sensor or CCD image sensor (paragraph [0037] “camera 26 includes an image sensor 34 disposed within leg 14. Image sensor 34 may be a CCD image sensor, a CMOS image sensor, or any other suitable image sensor”).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Meglan et al. (US 20180296075) in view of Matsumoto et al. (US 20190274526), in further view of King (US 20140184765) and further in view of Goldberg et al. (US 20150297062).
Regarding Claim 13, the modified device of Meglan et al., Matsumoto et al. and King. teach the claimed invention as discussed above concerning claim 11, but does not teacg the visualization processing module communicates with the display device by using one of the following interfaces: USB, HDMI, Wi-Fi, LAN, Airplay, Miracast, Bluetooth. 
Goldberg et al. teach the visualization processing module communicates with the display device by using one of the following interfaces: USB, HDMI, Wi-Fi, LAN, Airplay, Miracast, Bluetooth (paragraphs [0019] and [0024], and claims 4 and 8).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Meglan et al., Matsumoto et al. and King. to have interfaces of USB, HDMI, Wi-Fi, LAN, Airplay, Miracast, or Bluetooth as taught by Goldberg et al.in order to allow user selectable transmission frequencies and video channels for the endoscope to account for interfering signals (paragraphs [0018]-[0019] of Goldberg et al.). 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meglan et al. (US 20180296075) in view of Matsumoto et al. (US 20190274526), in further view of King (US 20140184765) and further in view of Boesen (US20170111723).
Regarding Claim 16, the modified device of Meglan et al., Matsumoto et al. and King teach the claimed invention as discussed above concerning claim 14, but does not disclose said 3D display device is one of the following: smart-glasses, naked-eye 3D display.
(paragraphs [0018]-[0019], smart glasses #110). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Meglan et al., Matsumoto et al. and King. to have said 3D display device is one of the following: smart-glasses, naked-eye 3D display as taught by Boesen in order to augment their worldview and expand the field of vision, and enhance the vision of the user through magnification, dynamic lens adaptation, vision correction (paragraphs [0013], [0062] of Boesen). The modified device of Meglan et al. in view of Matsumoto et al., in further view of King and further in view of Boesen will hereinafter be referred to as the modified device of Meglan et al., Matsumoto et al., King and Boesen.
Regarding Claim 17, the modified device of Meglan et al., Matsumoto et al., King and Boesen teach the claimed invention as discussed above concerning claim 16, and Boesen further teaches the smart-glasses comprises a left eye display and a right eye display for displaying the first image and the second image respectively (paragraph [0021] “different or distinct content may be displayed by each of the lenses 112 (i.e., left lens and right lens)”) in an Augmented Reality (AR) manner (paragraph [0018] “an augmented reality overlay that has the capability of reflecting projected digital images”).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Meglan et al. (US 20180296075) in view of Matsumoto et al. (US 20190274526), in further view of King (US 20140184765) and further in view of Grant et al. (US 20140221749).
Regarding Claim 18, the modified device of Meglan et al., Matsumoto et al. and King. teach the claimed invention as discussed above concerning claim 10, but does not disclose the endoscope is disposable and sterilizable, and can be detached from the visualization processing module. 
Grant et al. teach the endoscope is disposable and sterilizable, and can be detached from the visualization processing module (paragraph [0104] “the insertion section 14 may be detachable“ and “insertion section #14 is disposable. The insertion section #14 may also be sterilized after use via an autoclave”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Meglan et al., Matsumoto et al. and King to have the endoscope is disposable and sterilizable, and can be detached from the visualization processing module as taught by Grant et al. in order to provide eliminate costs of repeated cleaning or sterilization and re-packaging (paragraph [0005] of Grant et al.).
Response to Amendment
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20090043161 A1			Doi; Takahiro
US 20040122290 A1			Irion, Klaus M. et al.
US 20190200845 A1			Levy; Avraham
US 20030060679 A1			Murata, Masanao et al.
Doi (US 20090043161) discloses a measuring endoscope apparatus comprising two optical images are formed on the imaging surface of the solid state imaging device 2a, provided in the distal end portion 21, by the two objective lens systems 53, 54. An imaging signal photoelectrically converted by the solid state imaging device 2a is supplied to the CCU 9 to be a video signal through an electrically-connected signal line 2b and the endoscope unit 8, and is then supplied to the video signal processing circuit 12.  (See figure 5 and [0099]).
Irion et al. (US 20040122290) disclose an endoscopic visualization apparatus, comprising: a housing; a first imaging system covering a first image field, said first imaging system being arranged in said housing and having a first electronic imager; at least a second imaging system covering a second image field, said second imaging system being arranged in said housing and having a second electronic imager, wherein a signal line for reading out and for the voltage supply of said imagers are jointly used by said first imager and said at least second imager.  (See figure 2 and claims 1-12).
Levy (US 20190200845) discloses an endoscope comprising a MSID tube 300 may comprise multiple camera modules which may utilize the power source 335 as a 
Murata et al. (US 20030060679) disclose a stereoscopic observation system. Left and right images (stereoscopic images) of a subject 89 having the parallaxes (of the left and right objective lenses 90a and 90b) are formed at the left and right positions of the single CCD 91 through the left and right objective lenses 90a and 90b arranged to the stereoscopic optical adaptor 6, are photoelectrically converted by the CCD 91, and are picked-up.  (See figure 3 and [0116]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571}270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795